Citation Nr: 0903771	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  95-04 263	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for imitation of motion of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a neck injury.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left great toe disability with hallux valgus and gout.

6.  Whether new and material evidence had been received to 
reopen a previously denied claim for service connection for a 
left shoulder disability.

7.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C. J.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1987.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from October 1994 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia, (RO).  In October 1994, the RO 
granted service connection for arthritis of the knees 
(assigning a single 10 percent rating); granted service 
connection for residuals of a compression fracture of the 
cervical spine (noncompensable); and granted service 
connection for residuals of a fracture of the left great toe 
(noncompensable).  In October 1995, an RO hearing officer 
assigned higher initial ratings of 10 percent for the right 
knee, 10 percent for the left knee, 10 percent for the neck 
injury; and 10 percent for the left great toe.  Each 10 
percent rating was effective from February 3, 1994, a date 
representing the entire appeal period.  Concerning the left 
great toe, the RO recharacterized the service-connected 
disability as left great toe injury with hallux valgus and 
gout.  

In an August 1996 decision, the Board granted a higher 
initial rating of 20 percent for the neck, but denied higher 
initial ratings for the knees and the left great toe.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 1997, the 
Court vacated that part of the August 1996 Board decision 
denying higher initial ratings for the knees and left great 
toe and denying a rating higher than 20 percent for the neck.  
The Court order concludes that the Board's decision lacked 
adequate reasons and bases for its findings and conclusions.  
In June 1998, the Board remanded the case for development 
requested by the Court. 

In a December 1998-issued rating decision, the RO granted a 
separate 10 percent rating for right knee instability 
effective from February 3, 1994.  In that decision, the RO 
recharacterized the service-connected left toe disability as 
one of injury to the left toe with hallux valgus, apparently 
dropping gout from service connection status, although no 
explanation was offered. 

In a June 1999-issued rating decision, the RO assigned a 30 
percent rating for the neck effective from February 3, 1994.  
The Board again remanded the case in March 2003 for 
development.  In November 2007, the RO assigned a temporary 
total convalescence rating for the left toe effective from 
November 3, 2006, through January 31, 2007, and then restored 
the previous 10 percent rating.  

As set forth above, higher initial ratings were assigned 
after the veteran began his appeal.  Because the veteran 
seeks the maximum benefit allowed by law and because a claim 
remains in controversy where less than the maximum schedular 
benefit is awarded, the Board will consider whether there is 
a basis to assign a higher rating for each disability during 
any portion of the appeal period.  AB v. Brown, 6 Vet. App. 
35, 38 (1993) (cited in Fenderson v. West, 12 Vet. App. 119, 
126 (1999). 

The Board has recharacterized the issues listed on page 1 to 
reflect the disability ratings currently assigned and to 
reflect that hallux valgus and gout are service-connected 
residuals of the left great toe disability. 

In the June 1999-issed RO rating decision, the RO denied 
service connection for the left arm and determined that no 
new and material evidence had been submitted for service 
connection for the left shoulder.  The veteran submitted a 
timely NOD, although no statement of the case (SOC) has been 
issued and it is not clear that the veteran has withdrawn his 
NOD with respect to these issues.  Thus, a remand is 
necessary and the issues are added to page 1 of this decision 
to reflect the Board's jurisdiction.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92). 

Appeals regarding a higher initial rating for right knee 
limitation of motion, left knee limitation of motion, a 
higher initial rating for the left great toe with hallux 
valgus and gout, whether new and material evidence has been 
received to reopen a claim for a left shoulder disability, 
and service connection for a left arm disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, any right knee instability 
has been no worse than mildly disabling. 

2.  Ankylosis of the entire cervical spine is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating greater than 
10 percent for right knee instability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for an initial schedular rating greater than 
30 percent for cervical spine degenerative disc disease are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate V, 4.71a, Diagnostic Code 5290 
(2003); § 4.71a, Diagnostic Code 5235 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluation and/or 
effective date assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable decision that is the basis of 
this appeal had been decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  VA notice letters were sent 
to the veteran in March 2004, August 2007 and June 2008.  The 
claims were readjudicated and a supplemental statement of the 
case was issued in August 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all records identified.  A hearing was provided.  The 
claimant was afforded VA medical examinations.  Neither the 
claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the claimant is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Right Knee Instability

The right knee has been rated 10 percent for instability for 
the entire appeal period.  The veteran seeks a higher initial 
rating.  

An August 1994 VA general medical compensation examination 
report reflects a complaint of right knee cracking, 
limitation of motion, locking, giving out, and stabbing 
pains.  The examiner noted a positive McMurray's test 
(positive McMurray's sign/test is a cartilage click during 
knee manipulation and indicates meniscal injury, Dorland's 
Illustrated Medical Dictionary 1525, 1679 (28th ed. 1994)), 
and decreased extension to 175 degrees [the Board infers that 
the right knee lacked 5 degrees of full extension].  The 
examiner noted that the veteran braced himself when standing 
on the right leg only.  

In June 1995, the veteran testified before an RO hearing 
officer that he had stiffness and constant right knee pain.  
It locked up intermittently.  He testified as to popping 
sounds in the knee.  He testified that that he wore a knee 
brace at work.  C. J., a witness, testified as to having 
worked with the veteran at the department of corrections and 
recalled complaints of toe and knee pains.  C. J. often drove 
the veteran and, in fact, drove the veteran to this hearing 
because knee swelling precluded driving.  

A July 1995 VA orthopedic compensation examination report 
reflects knee crepitus. No instability was noted.  

A September 1998 VA orthopedic compensation examination 
report reflects that the veteran reported knee pains, 
weakness, swelling, and stiffness.  The knee had flexion to 
125 degrees and full extension.  Crepitus was present.  
Lachman's sign was positive on the right (anterior drawer 
test for serious knee injury performed at 20 degrees of 
flexion, Dorland's Illustrated Medical Dictionary 1677 (28th 
ed. 1994)).  The diagnosis was right knee osteoarthritis with 
limitation of motion. 

A May 1999 VA referral compensation examination report 
reflects that the knee had nearly normal range of motion, but 
complaints of knee pains continued.  X-rays showed 
osteoarthritic changes.  

A May 2007 VA orthopedic compensation examination report 
reflects that the veteran reported significant functional 
limitation of activities due to the knees.  Although 
instability was not addressed, the examiner noted that the 
veteran wore knee braces and used a cane and a walker.  Pain 
was constant with no flare-up.  The veteran's ability to walk 
was impaired as he had no sense of balance and was in 
constant pain.  

A May 2008 VA outpatient treatment report notes that all 
joints moved with no deformities or contractions.    

The right knee has been rated 10 percent for instability for 
the entire appeal period under Diagnostic Code 5257.  Under 
that code, slight knee disability due to instability or 
subluxation warrants a 10 percent rating.  Moderate knee 
instability warrants a 20 percent rating and severe 
instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, 
Plate II, § 4.71a, Diagnostic Code 5257.  

Because some of the examination reports note complaints of 
giving away while other reports do not find any instability, 
the Board concludes that right knee instability produces no 
more than slight disability.  The criteria for moderate 
instability are not more nearly approximated.   The evidence 
does not contain factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings therefore is not necessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 10 percent for right knee instability is 
therefore denied.  

Neck Injury 

In June 1995, the veteran testified before an RO hearing 
officer that his neck was painful and caused shooting pains 
down his arm and headaches. 

A July 1995 VA orthopedic compensation examination report 
reflects that cervical spine motion was to 55 degrees of 
flexion, 20 degrees of extension and to 35 degrees of left 
rotation and 40 degrees of right rotation.  Lateral bending 
was not reported.  The diagnosis was cervical spondylosis 
with minimal foraminal neural encroachment.  

A September 1998 VA orthopedic compensation examination 
report reflects a history of C3 and C5 compression fractures 
in the military.  The veteran reported neck pains, popping, 
and headaches.  Neck range of motion was to 50 degrees of 
flexion, 25 degrees of extension, 30 degrees of right lateral 
bending, 30 degrees of left lateral bending, and to 45 
degrees of right rotation and 45 degrees of left rotation.  
Upper extremity strength was normal.  The diagnosis was 
cervical spondylosis without neurologic involvement.

A May 1999 VA referral compensation examination report 
reflects that the cervical spine range of motion was to 45 
degrees of flexion, 10 degrees of extension, 20 degrees of 
right lateral bending, 30 degrees of left lateral bending, 
and to 40 degrees of right and left rotation.  X-rays showed 
narrowing at C4-5 and at C5-6 and their facet joints.  The 
examiner surmised that the neck would produce functional 
impairment.  

A May 2007 VA orthopedic compensation examination report 
reflects cervical spine range of motion to 40 degrees of 
flexion, limited by pain; 25 degrees of extension, limited by 
pain; 20 degrees of right lateral bending, limited by pain; 
15 degrees of left lateral bending, limited by pain; and to 
40 degrees of right and left rotation, limited by pain.   X-
rays showed anterior and posterior cervical osteophytes and 
degenerative disc disease at multiple levels.  

The cervical spine has been rated 30 percent throughout the 
appeal period under Diagnostic Code 5010-5290.  Under 
Diagnostic Code 5290, limitation of motion of the cervical 
spine warrants a 10 percent rating if slight, a 20 percent 
rating if moderate, and a maximum of 30 percent when shown to 
be severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  
In this case, no intervertebral disc syndrome or 
radiculopathy has been attributed to the service-connected 
cervical degenerative disc disease.  Because the maximum 
rating for limitation of motion has already been assigned 
under Diagnostic Code 5010-5290, no further analysis is 
necessary; however, during the course of the appeal, the 
rating criteria changed.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation 
for the period prior to the effective date of the change and 
may continue to apply it after the change, if favorable to 
the veteran.  VAOPGCPREC 3-2000.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, new and significant rating criteria 
were added to the rating schedule, effective from September 
26, 2003.  Under the new rating criteria, the diagnostic code 
numbers changed.  Spine disabilities are now rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

These changes have recoded limitation of motion of the 
cervical spine.  Because the rating schedule requires that 
unfavorable cervical spine ankylosis be shown for a higher 
rating, the most recent rating criteria do not help the 
veteran.  

In this case, because the highest schedular rating for 
limitation of motion has been applied, there is no need for 
further consideration pursuant to the decision reached in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Johnston v. Brown, 
10 Vet. App. 80 (1997) (when the maximum schedular rating is 
in effect for loss of motion of a joint, and the disability 
does not meet the criteria for a higher evaluation under any 
other applicable Diagnostic Code (after all other potential 
Diagnostic Codes have been considered), further consideration 
of functional loss may not be required).  

After consideration of all the evidence of record, including 
the testimony, the Board finds that the preponderance of the 
evidence is against the claim.  The evidence does not contain 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  The assignment of staged ratings 
therefore is not necessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the veteran requested an extraschedular total 
disability rating, which was denied and not appealed.  
Therefore, the Board lacks jurisdiction to address this issue 
further.  


ORDER

An initial rating in excess of 10 percent for right knee 
instability is denied.

An initial rating in excess of 30 percent for residuals of a 
neck injury is denied.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  Moreover, 38 C.F.R. § 4.2 states that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2006).  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  Moreover, 
because the Court vacated a prior decision on these matters 
because of inadequate reasons and bases, the Board will 
exercise caution to insure that due process is accorded the 
veteran.

Right Knee Limitation of Motion 

A July 1995 VA orthopedic compensation examination report 
reflects that right knee had full extension, while an August 
1995 VA general medical compensation examination report 
reflects that the right knee lacked 5 degrees of full 
extension.  A September 1998 VA orthopedic compensation 
examination report reflects that extension was full.  A May 
1999 VA referral compensation examination report reflects 
full extension.  While these reports are consistent, a May 
2007 VA orthopedic compensation examination report reflects 
that the right knee had a fixed contracture at 30 degrees of 
extension.  Thereafter, a May 2008 VA outpatient treatment 
report notes that all joints moved with no contraction.  
Because the May 2007 report of a 30-degree fixed extension 
contracture of the right knee varies largely with the other 
examination reports, to prevent error, the Board requests 
clarification from the examiner prior to adjudicating this 
claim.  

Left Knee Limitation of Motion

In similar fashion to the above, while much medical evidence 
indicates only slight left knee limitation of motion, a May 
2007 VA orthopedic compensation examination report is at 
great variance, reflecting that the left knee has a fixed 
contracture of 35 degrees in extension.  In order to prevent 
error, the Board requests that the examiner clarify this 
finding.  

Left Great Toe Disability 

In order to insure accurate evaluation of the left great toe 
disability, the service-connected disability must be 
clarified.  As noted in the introduction, in an October 1995 
hearing officer decision, the RO characterized the service-
connected disability as left great toe injury with hallux 
valgus and gout.  Because no appeal of this determination was 
taken, this portion of the decision became final and may be 
revised only through a showing of clear and unmistakable 
error.  38 C.F.R. § 3.105 (2008).  In a December 1998-issued 
rating decision, the RO recharacterized the service-connected 
left toe disability as one of injury to the left toe with 
hallux valgus, apparently dropping gout from service 
connection status, although no explanation was offered.  

The Board therefore remands the issue of whether gout was 
inadvertently removed from service connection status.  If so, 
the AOJ must issue an SSOC that includes the relevant rating 
criteria for gout and considers a separate rating. The AOJ 
should first verify that all notice and development has been 
completed with respect to a higher initial and/or separate 
gout rating.  If severance of service connection of gout was 
intended, then the AOJ must follow the procedure for 
severance.  

Left Arm/Left Shoulder

In the June 1999-issued rating decision, the RO denied 
service connection for a left arm disability and denied 
reopening a claim for service connection for the left 
shoulder disability.  The veteran submitted a timely NOD, 
although no statement of the case (SOC) has been issued and 
it is not clear that the veteran has withdrawn his NOD with 
respect to these issues.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, 
these issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the May 2007 
orthopedic compensation examination 
report to the examiner for clarification.  
The examiner is asked to verify or 
clarify that the left and right knees 
exhibited the 30 and 35 degree fixed 
flexion contractures, as noted in the 
report.  If the examiner is not 
available, the veteran must be reexamined 
to resolve this matter.  

2.  The AOJ must resolve the issue of 
whether gout is to remain part of the 
service-connected left great toe 
disability.  If so, the AOJ must issue an 
SSOC that includes the relevant rating 
criteria for gout and consider a separate 
rating, insuring first that all notice 
and development has been completed with 
respect to a higher initial and/or 
separate gout rating.  If severance of 
service connection of gout was intended, 
then the RO or AOJ must follow the 
procedure for severance, issuing an 
appealable rating decision on the matter.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

4.  The AOJ must issue an SOC addressing 
service connection for a left arm 
disability and addressing whether new and 
material evidence has been received to 
reopen a claim for service connection for 
the a shoulder disability.  These issues 
will be returned to the Board after 
issuance of the SOC only if perfected by 
the filing of a timely substantive 
appeal. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the veteran is 
required until he receives further notice. The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


